Conway, Ch. J. (dissenting).
Powers of government are divided among the Executive, the Legislative and the Judicial branches of our government. Those powers come by grant of the people as evidenced by the preambles to our National and State Constitutions. It would be unfortunate were one of the branches of government to disregard either of the other branches and fail to exercise self-discipliné and to recognize proper limitations upon its own power. It would be even more unfortunate were members of the Judiciary to disregard the will of the people — the author of their being — and to determine that the standards set up by the duly constituted representatives of the people, to protect the people, were not proper standards in their view and to use their power to declare statutes unconstitutional which have been passed by the Legislature and approved by the Executive because those members of the Judiciary would not pass or approve such statutes so desired by the people. The result could be a government by one of the branches of government in defiance of the peoples’ will and by means of semantics. It is thoughts such as these which, in the setting of the facts herein, have compelled me to concur in the opinion of Judge Burke.
Opinion by Desmond, J.; Dye and Fuld, J J., concur except as to the discussion of the constitutionality of the statute, each in a separate opinion; Van Voorhis, J., concurs with Desmond and Fuld, JJ.; Burke, J., dissents in an opinion in which Froessel, J., concurs and in which Conway, Ch. J., concurs in a separate opinion in which Froessel and Burke, JJ., concur.
Order affirmed.